Title: To John Adams from Francis Hoskins, 24 April 1800
From: Hoskins, Francis
To: Adams, John



Philadelphia April 24. 1800.

The Petition of Francis Hoskins of Philadelphia, Clerk.—
Humbly sheweth that Petitioner, has invented 2 new and useful improvements being time pieces, for the discovery of the Longitude by Sea, or land which, improvements, has not been known, or used heretofore, in any part of the world A description of which, with their uses, and other useful Instructions in Navigation, he has set forth, in a book for that purpose, dedicated to your Excellency for your perusal, and to such persons, as you choose to show to, and consult on such an important occasion. on the Utility of the work, there cannot be a varying opinion, the advantage, which will be gained thereby to a great and commercial people are inconceivable.— a plan and short description of the work, he has ready to present to the Secretary of State, for his Issuing a patent, for the same, agreeable to the Act of Congress, in that case provided—Petn. has spent so much of his time, in the above improvements, which hurt him much, declares he has, not the means to forward the work, or pay for the patent.
May it please your Excellency, to order the above with his case before congress, to order any pecuniary aid they think proper, whereby he will be able to sell, at a moderate rate, that by the beginning of June, he will have a number of time pieces ready for sale, made under his immediate direction, that unless some aid be given he will be under the necessity of giving a great part of his labour, and Industry, to some person to advance the requisite. No doubt, when the Utility of the work is fully know a future Congress may order a suitable recompence.
Petn. as in duty bound will pray.
Francis Hoskins